DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-7, and 14-16:
A conductive trace interconnect tape for use with a printed circuit board or a flexible circuit substrate with the limitations “each of the first perforations including a series of linearly-aligned through holes in the top insulating layer,” and  “each of the second perforations including a series of linearly-aligned through holes in the bottom insulating layer,” in combination with other claimed limitations of the base claim 1 has not been disclosed by prior art of record taken alone or in combination.  

Regarding claims 8-11:
A conductive trace interconnect tape for use with a printed circuit board or a flexible circuit substrate with the limitations “each of the first perforations including a series of linearly-aligned through holes in the top insulating layer,” and “each of the second perforations including a series of linearly-aligned through holes in the bottom insulating layer,” in combination with other claimed limitations of the base claim 8 has not been disclosed by prior art of record taken alone or in combination.

Regarding claims 12-13:
A conductive trace interconnect tape for use with a printed circuit board or a flexible circuit substrate with the limitations “each of the first perforations including a series of linearly- aligned through holes in the top insulating layer,” and  “each of the second perforations including a series of linearly-aligned through holes in the bottom insulating layer,” in combination with other claimed limitations of the base claim 12 has not been disclosed by prior art of record taken alone or in combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

All the claims submitted in the application are examined for patentability. The restriction requirement the species, as set forth in the Office action mailed on June 15, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847  
                                                                                                                                                                                                      IBP / January 23, 2022